jMETERER, District Judge.
A bill in equity is filed by complainants, praying an injunction against the enforcement of the provisions of initiative measure No. 8, adopted by the majority of the electors of the state of Washington, voting for and against the measure, at the general election held on November 3, 1914. After alleging jurisdictional facts, it is charged that said act violates the provisions of section 1 of the fourteenth amendment to the Constitution of the United States, in that it deprives these plaintiffs, and each of them, of their liberty and property without due process of law, and denies to them the equal protection of the law; that it is in violation of section 10 of article 1 of the federal Constitution; that it is in violation of sections 3 and 12 of article 1 of the Constitution of the state of Washington.
Affidavit of plaintiffs is filed in support of the motion for temporary injunction, verifying the allegations of. the complaint, and in which it is alleged that the plaintiffs have always been frank and honest with all persons dealing with them in seeking employment; that charges have been reasonable; that they have generally returned to applicants for employment any fees paid, if the labor was not satisfactory; that the charges for securing employment run from 75 cents to $9 each, depending upon the position which is provided; that the value of the business is from $3,000 to $5,000; and that the enforcement of the act would destroy the business, and an interruption would occasion irreparable loss.
The defendants have filed a motion to dismiss, upon the ground that said bill of complaint does not state facts sufficient to warrant this court in granting any relief; to the plaintiffs, that plaintiffs have a plain, speedy, and adequate remedy at law, and that this court has no jurisdiction over the persons of the defendants, or either of them, upon the subject-matter of this action, and have filed controverting affidavit of E. P. Marsh, president of the State Federation of Labor, an *696organization embracing every organized trade of the state except the railroad brotherhoods, and for five years manager of the Everett Labor Temple, “a place where men, organized and unorganized alike, drifted to constantly with- reports of industrial hardships imposed upon them,” who states:
That he has “been in contact with laboring men of all classes, skilled and unskilled. During the past two years I have been constantly traveling about the state of Washington, visiting every industrial center and many of the smaller towns. * * * It is often hard to get evidence of actual fraud against these agencies that will stand court test. This is in part due to reluctance and inability of victims of employment agents to appear in court. Again, it is also due to the pseudo fraudulent character of representations-made by the agencies. * * * That I have visited scarcely a section of this-state that I have not heard stories of alleged collusion between private employment agencies and foremen, superintendents, or other agents of employers, the system being apparently to keep men employed for a brief period of time, discharging them to make room for others, the obvious deduction being that the fee was divided between such agencies and such foremen- or employers, and that ‘the more men employed the bigger the split’ ”
—and corroborates the contravening affidavit made by D. P. Kenyon,, an examiner in the office of the labor commission of the city of Seattle, and sole labor adjuster in the office of said labor commission,, who swears that 75 per cent, of all labor complaints have been meritorious from the labor standpoint, and arise out of the wrongs perpetrated by plaintiff and other agencies; that—
“the actual experience, study, and observation of your affiant clearly show that the natural, usual, and inevitable tendency of the employment agency-system as conducted in the state of Washington leads to a shortening of the length of employment; that the said system is based solely on the desire on the part of the employment agents to secure fees, and all the money they can, and by reason of such desire and conditions the shorter the time of employment the greater the number of jobs. • * * That generally the applicants, or such employés, who are seeking work, are poor and without money or other means, and are unable to bear the burden of paying the fee demanded and extracted or extorted from them by such agencies. That all of my said experience, observation, and study show such conditions obtain and substantially are of the same character and extent throughout the entire state of Washington”
—and charges collusion between agencies and managers of employers which results in shorter time of employment to increase the number of “jobs.”
Mr. A. H. Grout, secretary of the municipal civil service commission and ex officio labor commissioner, corroborates the affidavit of D. P. Kenyon, and further says:
“I also reached the conclusion prior to. the adoption of said initiative measure that the only efficient method of regulating the private employment agencies of said state was to prohibit the charging by said agencies of fees to persons seeking employment, and after consultation with other persons engaged in similar official positions to that which I hold I find that it is' the general opinion that the prohibition of the taking of fees from those seeking employment is the only efficient manner of regulating said private employment agencies and the curing and preventing of the many abuses which arise in the conducting of said businesses as heretofore practiced.”
James R. Bradford, now and for three years corporation counsel of the city of Seattle, in addition to other matters, states that he has *697been frequently called upon by the labor commission of Seattle and the labor department to aid in the adjustment of settlements of complaints or claims lodged in the said labor commission by employes against employment agents in said city, and says:
“T have read and know the contents of the controverting affidavit of Mr. I). P. Kenyon, and personally know that a great deal of time of said legal department during all of said period has been consumed in aiding the said labor department in the adjustment and settlement of such complaints, and that very much time and attention has been given by said labor department in the adjustment and settlement of such claims. That during said times said employment agencies have, among others, resorted to various forms of artifices, false representations, and fraud to and in dealing with employés, for the purpose of extracting and extorting money and fees from such applicants; that, such false representations, wrongs, and injustice consist, among other things, in statements to such applicants as to the amount of wages they will secure, the sanitary and other conditions in and about the camps at the places of work, the number of hours they will be required to labor each day, the price and character of board and lodging furnished by the employers, the relative distances and miles to the various places of work, and the cost and nature of such transportation, and other similar matters."
Complainants have filed a reply affidavit, setting out “An ordinance to license and regulate certain trades and occupations in the city of Seal tie, and providing penalties for the violation thereof,” in which ordinance the city of Seattle seeks to regulate employment agencies, and complainants allege compliance with the provisions of the ordinance, and further state:
"That heretofore, on or about the 17th day of November, 1914, in the city of Seattle, the. said Kenyon attended a meeting of some of the plaintiffs above named, among whom were Crane, Rafter, Moore, Wiseman, Lilyman, and B. W. Sawyer, at which time the said Halverstadt asked Kenyon if he had any trouble whatever with any of the employment agents which Halverstadt represented, and Kenyon replied he had had no trouble with them whatsoever, and that it was not necessary for anybody to look after them; that there were only three or four agencies in the city which had ever made him any trouble.”
The. act in issue reads:
“An act to prohibit the collection of fees for the securing of employment or furnishing information loading thereto and fixing a penalty for violation thereof.
“Bo it enacted by the people of the state of Washington:
“Section 1. The welfare of the state oí Washington depends on the welfare of its workers and demands that they be protected from conditions that result in their being liable to imposition and extortion.
“The state of Washington, therefore, exercising herein police and sovereign power, declares that the system of collecting fees from the workers for furnishing them with employment, or with information leading thereto, results frequently in their becoming the victims of imposition and extortion and is therefore detrimental to the welfare of the state.
“Sec. 2. It shall be unlawful for any employment agent, his representative, or any other person to demand or receive either directly or indirectly from any person seeking employment, or from any person in his or her behalf, any remuneration or fee whatsoever for furnishing him or her with employment or with information leading thereto.
“Sec. 3. For each and every violation of any of the provisions of this act the penalty shall be a fine of not more than $100.00 and imprisonment for not more than thirty days.”
*698[1] The motion to dismiss for want of jurisdiction will be denied. The case' will be treated as falling within the exception to the general rule that equity will not enjoin criminal proceedings, the exception being where property rights will be destroyed by criminal proceedings under an invalid law or unconstitutional act. It would be useless to set out in this opinion the sections referred to of the Constitution of the United States or of the Constitution of the state of Washington.
A consideration of the act with relation to the welfare clause and property and contract provision of the Constitution will suffice, and reference to the contents of affidavits in support of the respective contentions is made in view of the statement in the act that “the welfare of the state * * * depends on ■ the welfare of its workers, and * * * that they be protected from * * * imposition and extortion,” for the purpose of showing that there was some agitation with relation to the issue tendered by the act.
Welfare, as defined by Webster, is :
“Well-doing or well-being, in any respect; the enjoyment of health and common blessings of life; exemption from any evil or calamity; prosperity; happiness.” ,
“The good and welfare of this commonwealth, for which reasonable orders, laws, statutes, and ordinances may be made, by force of which private rights of property may be affected, is a much broader and less specific ground of exercise of power than public use and public service. The former expresses the ultimate purpose or result sought to be obtained by all forms of legislative power over property; the latter implies a direct relation between the primary object of appropriation and the public enjoyment.” . Lowell v. City of Boston, 111 Mass. 454, 15 Am. Rep. 39.
[2] The state, under its police power, can. adopt any act which reasonably protects its citizens, or a class of citizens, from fraud and extortion.
“ ‘Police power,’ in its broadest acceptation, * * * means ‘the general power of the government to preserve and. promote the public welfare, even at the expense of private rights.’ ” City of Geneva v. Geneva Telephone Co., 30 Misc. Rep. 236, 240, 62 N. Y. Supp. 172, 173; Karasek v. Peier, 22 Wash. 419, 61 Pac. 33, 50 L. R. A. 345.
“We hold that the police power of the state embraces regulations designed to promote the public convenience or the general prosperity, as well as regulations designed to promote the public health., the public morals, or the public safety.” Harlan, J., in C., B. & Q. Ry. Co. v. Ill., 200 U. S. 561, 26 Sup. Ct. 341, 50 L. Ed. 596, 4 Ann. Cas. 1175.
“The possession and enjoyment of all rights are subject to such reasonable conditions as may be deemed by the governing authority of the country essential to the safety, health, peace, good order, and morals of the community. * * * For the pursuit of any lawful trade or business, the law imposes similar conditions. Regulations respecting them are almost infinite, varying with the nature of the business.” Field, J., in Crowley v. Christiensen, 137 U. S. 86, 11 Sup. Ct. 13, 34 L. Ed. 620.
“The power of the state, sometimes termed its police power, to prescribe regulations to promote the health, peace, morals, education, and good order of the people, and to legislate so as to increase the industries of the state, develop its resources, and add to its welfare and prosperity.” Field, J., in Barbier v. Connolly, 113 U. S. 31, 5 Sup. Ct. 359, 28 L. Ed. 923; Fuller, J., in Re Kemmler, 136 U. S. 436, 10 Sup. Ct. 930, 34 L. Ed. 519.
“The police power is not subject to any definite limitations, but is coextensive with the necessities of the case and the safeguard of the public *699inb-rosts.” Brown, J., in Camfield v. U. S., 167 U. S. 518, 17 Sup. Ct. 864, 42 L. Ed. 260.
“What is termed the ‘police power’ has been the subject of a good dea! of consideration by both the federal and state courts, and all agree that it is a difficult matter to define the limits within vhich. it is to be exercised. Every well-organized government has the inherent right to protect the health and provide for the safety and welfare of its people. It has not only the right, but it is a duty and obligation which the sovereign power owes to the public; and, as no one can foresee the emergency or necessity which may call for [the] exorcise [of this power], it is not an easy matter to prescribe the precise limits within which it may be exercised. It may be said to rest upon the maxim, ‘Salus populi suprema lex.’ ” Deems v. City of Baltimore, 80 Md. 164, 173, 30 Atl. 648, 650 [20 L. R. A. 541, 45 Am. St. Rep. 339].
“ ‘Police power’ is defined by Blaekstone to be the ‘regulation and domestic order of the kingdom, whereby the inhabitants of a state, like members of a well governed family, are bound to conform their general behavior to the rules of propriety, good neighborhood and good maimers, and to be decent, industrious and inoffensive in their respective stations.’ It is said that by general police power of the state, persons and property are subjected to all kinds of restraints and burdens in order to secure the general comfort, health, and prosperity of the state.” In re Marriage License Docket, 4 Pa. Dist. Ct. 162.
“ ‘Police power’ is the power of the state to prescribe regulations to promote the * * * good order of the people, and to legislate so as to increase the industries of the state, develop its resources, and add to iis wealth and prosperity.” Bell's Gap R. Co. v. Commonwealth of Pa., 134 U. S. 232, 10 Sup. Ct. 533, 33 L. Ed. 892; Mugler v. Kansas, 123 U. S. 623, 8 Sup. Ct. 273, 31 L. Ed. 205.
“Tlie power which the Legislature has to promote the general weltare is very great, and the discretion which that department of the government has in ilio employment o£ moans :S * * is very large.” Powell v. Pennsylvania, 127 U. S. 678, 8 Sup. Ct. 992, 1257, 32 L. Ed. 253.
The power which local authorities have to promote, the general welfare of the state, when applied to the instant case, where the act in issue was adopted by each elector of the state recording his conclusion, and a majority thinking that an evil exisle.d which should he regulated in the manner indicated by the act, would seem to be conclusive, when taken in connection with the language of Justice Day, in Missouri Pacific Railway Co. v. City of Omaha, 235 U. S. 121, 35 Sup. Ct. 82, 59 L. Ed., in which he says:
“The local authorities arc presumed to have knowledge of local conditions, and to have been induced by competent reason to take the action which they did.”
This was an action to restrain the enforcement of an ordinance passed March 29, 1910, by the defendant city, in which the railway company was ordered to erect, construct, and complete the viaduct and approaches on Dodge street, of the width, height, strength, and of the material and manner of construction required by the city engineer of Omaha, and according to the plans and specifications prepared by him. The ordinance was attacked upon the ground that defendant’s rights, guaranteed by the Constitution of the United States and the Constitution of the state of Nebraska were infringed, and the court declined to interfere.
The Supreme Court, in Otis et al. v. Parker, 187 U. S. 609, 23 Sup. Ct 170, 47 L. Ed. 323, says:
*700“If the state thinks an admitted evil cannot be prevented, except by prohibiting a calling or transaction not in itself necessarily objectionable, the courts cannot interfere, unless, in looking at the substance of the matter, they can see that ‘it is a clear, unmistakable infringement of rights secured by the fundamental law.’ ”
That an admitted evil exists is not only set forth in the act, but by the affidavits of the several parties to this proceeding, in which the condition is shown to exist, and against which the municipalities have legislated. Justice Day, in Schmidinger v. Chicago, 226 U. S. 578, 33 Sup. Ct. 182, 57 L. Ed. 364, Ann. Cas. 1914B, 284, says:
“This court has had frequent occasion to declare that there is no absolute freedom of contract. The exercise of the police power fixing weights and measures and standard sizes must necessarily limit the freedom of contract which would otherwise exist. Such limitations are constantly imposed upon the right to contract freely, because of restrictions upon that right deemed necessary in the interest of the general welfare.”
This expression was brought forth upon the charge that the fourteenth amendment to the national Constitution was violated by the municipality of Chicago, in regulating the size of loaves of bread manufactured and sold within the city. The court held that the right of the municipality to regulate one trade and not another is well settled as not denying the equal protection of the laws, and that such regulation is not contrary to the due process clause and does not interfere with the liberty of contract.
Justice Hughes, for the court, in C., B. & Q. R. R. Co. v. McGuire, 219 U. S. 549, 31 Sup. Ct. 259, 55 L. Ed. 328, in considering an act of the Legislature of Iowa, making railway corporations liable in damages for injuries sustained by any person, including employés, in consequence of the neglect, mismanagement, or willful wrongs of the employés or agents of such corporations, in which it was held that the act did not interfere with the liberty to make contracts or deny the equal protection of the laws under the fourteenth amendment to the Constitution of the United States, said:
“There is no absolute freedom to do as one wills or to contract as one chooses. The guaranty, of liberty does not withdraw from legislative supervision that wide department of activity which consists of the making of contracts, or deny to government the power to provide restrictive safeguards. Liberty implies the absence of arbitrary restraint, not immunity from reasonable regulations and prohibitions imposed in the interests of the community.”
And:
“It is subject, also, in the field of state action, to the essential authority of government to maintain peace and security, and to enact laws for the promotion of the health, safety, morals, and welfare of those subject to its jurisdiction.”
In Noble State Bank v. Haskell, 219 U. S. 104, 31 Sup. Ct. 186, 55 L. Ed. 112, 32 L. R. A. (N. S.) 1062, Ann. Cas. 1912A, 487, Justice Holmes, for the court, said:
“It may be said in a general way that the police power extends to all the great public needs. * * * It may be put forth in aid of what is sanctioned by usage, or held by prevailing morality or strong and preponderant opinion to be greatly and immediately necessary to the public welfare.”
*701That the act in issue was adopted by popular vote of the state emphasizes immediate necessity therefor to the public welfare. In Halter v. Nebraska, 205 U. S. 40, 27 Sup. Ct. 421, 51 L. Ed. 696, 10 Ann. Cas. 525, j ustice Harlan, for the court, said :
"Another vital principle is that, except as restrained by its own fundamental law, or by the supreme law of the land, a state possesses all legislative power consistent with a republican form of government; therefore, each state, when not. thus restrained and so far as this court is concerned, may, by legislation, provide * * * for the common good, as involved in the well-being, peace, happiness, and prosperity of the people.”
In Knoxville Iron Co. v. Harrison, 183 U. S. 13, 22 Sup. Ct. 1, 46 L. Ed. 55, in a decision involving an act of the state of Tennessee requiring the redemption in cash of store orders or other evidences of indebtedness issued by employers in payment of wages due to empioyés, Mr. Justice Shiras, for the court, said:
“Furthermore, the passage of the act was a legitimate exercise of police power, and upon that ground also the legislation is well sustained. The first right of a state, as of a man, is self-protection, and with the state that right involves the universally acknowledged power and duty to enact and enforce all such laws not in plain conflict with some provision of the state or federal Constitution as may rightly be deemed necessary or expedient for the safety, health, morals, comfort and welfare of its people.”
In Murphy v. California, 225 U. S. 623, 32 Sup. Ct. 697, 56 L. Ed. 1229, 41 L. R. A. (N. S.) 153, in passing upon the constitutionality of an ordinance passed by the city of Pasadena, Justice Ramar said:
“The fourteenth amendment protects the citizen in his right to engage in any lawful business, but it does not prevent legislation intended to regulate useful occupations which, because of their nature or location, may prove injurious • * * to the public.”
Emm the record, it is apparent that the business, good order, and welfare of the state is involved, and the electors having expressly stated in the act that the welfare of the state demands the adoption of the provisions of the act seeking to regulate the agencies named, the courts cannot examine into local conditions.
“All property in this commonwealth is * * * subject to those general regulations which are necessary to the common good and general welfare. Rights of property, like all other social and conventional rights, are subject to such reasonable limitations in their enjoyment as shall prevent them from being injurious, and to such reasonable restraints and regulations, established by law, as the Legislature, under the governing and controlling power vested in them by the Constitution, may think necessary and expedient.” Chief Justice Shaw, Parker v. Otis, 130 Cal. 322, 62 Pac. 571, 927, 92 Am. St. Rep. 56.
In many ways and phases has the issue here been before the Supreme Court of the United States, and in all of the cases has the exercise of legislative discretion been held not to be subject to judicial review in the absence of arbitrary restraint. Gundling v. Chicago, 177 U. S. 183, 20 Sup. Ct. 633, 44 L. Ed. 725; Petit v. Minnesota, 177 U. S. 164, 20 Sup. Ct. 666, 44 L. Ed. 716; Austin v. Tennessee, 179 U. S. 343, 21 Sup. Ct. 132, 45 L. Ed. 224; Booth v. Illinois, 187 U. S. 425, 22 Sup. Ct. 425, 46 L. Ed. 623; Jacobson v. Massachusetts, 197 U. S. 11, 25 *702Sup. Ct. 358, 49 L. Ed. 643, 3 Ann. Cas. 765; Patterson v. The Eudora, 190 U. S. 169, 23 Sup. Ct. 821, 47 L. Ed. 1002.
In Powell v. Pennsylvania, 127 U. S. 678, 8 Sup. Ct. 992, 1257, 32 L. Ed. 253, the Supreme Court held unconstitutional an act of the Pennsylvania Legislature prohibiting the manufacture or sale of oleomargarine or adulterated substitute for bütter or cheese. Justice Harlan, for the court, while assenting to the general proposition advanced by defendant that his enjoyment upon terms of equality with all others in similar circumstances of the privilege of pursuing an ordinary calling or trade is an essential part of his rights of liberty and property, as guaranteed by the fourteenth amendment, says:
“But it cannot adjudge that the defendant’s rights of liberty and property, as thus defined, have been infringed by the statute of Pennsylvania, without holding that, although it may have been enacted in good faith for the objects expressed in its title, * * * it has, in fact, no real or substantial relation to these objects. * * * The court is unable to affirm that this legislation has no real or substantial relation to such objects.”
And again:
“Whether the manufacture of oleomargarine * * * is, or may be, conducted in such a way, or with such skill and secrecy, as to baffle ordinary inspection, or whether it involves such danger to the public health as to require, for the protection of the people, the entire suppression of the business, rather than its regulation in such a manner as to permit the manufacture. and sale of articles of that class that do not contain noxious ingredients, are questions of fact and of public policy which belong to the legislative department to determine. And as it does not appear upon the face of the statute, or from any facts of which the court must take judicial cognizance, that it infringes rights secured by the fundamental law, the legislative determination of those questions is conclusive upon the courts. * * * The power which the Legislature has to promote tbie general welfare is very great, and the discretion which that department of the government has in the employment of means to that end is very large.”
The Supreme Court of the United States, in Central Lumber Co. v. South Dakota, 226 U. S. 159, 33 Sup. Ct. 67, 57 L. Ed. 164, upheld the constitutionality of an act of the state Legislature of South Dakota making it a penal offense for any person engaged in the production, manufacture, or distribution of any commodity in general use to discriminate as to price or rate between different sections or communities in the state. Mr. Justice Holmes, for the court, said:
“The fourteenth amendment does not prohibit legislation special in character. Magoun v. Ill. Trust & Sav. Bank, 170 U. S. 283, 294 [18 Sup. Ct. 594, 42 L. Ed. 1037]. It does not prohibit a state from carrying out a policy that cannot be pronounced purely arbitrary by taxation or penal laws. * * * If a class is deemed to present a conspicuous example of what the Legislature seeks to prevent, the fourteenth amendment allows it to be dealt with, although otherwise and merely logically not distinguishable from others not embraced in the law.”
And:
“If the Legislature thought that that particular manifestation of ability usually came from great corporations, whose power it deemed excessive, and for that reason did more harm than good in their state, and that there was no other case of frequent occurrence where the same could be said, we cannot review their economics or their facts.”
*703In McLean v. Arkansas, 211 U. S. 539, 29 Sup. Ct. 206, 53 L. Ed. 315, the court had under consideration the constitutionality of a statute of Arkansas requiring coal to be measured, for payment of miner’s wages, before screening, in all mines in the state employing more than ten men underground. The court held the act not to be in violation of the equal protection and contract clauses of the fourteenth amendment, and through Justice Day stated that while the Constitution provides for the protection of citizens in making- contracts for the sale of labor, and protects the right to carry on trade or business against hostile state legislation, yet when the right to contract or carry on business conflicts with laws declaring the public policy of the state, enacted for the protection of the public * * * welfare, the same may be valid, notwithstanding they have the effect to curtail or limit the freedom of contract, and, further, that since the law is alike applicable to all mines in the state employing more than ten men underground, it is in no sense an unjust or unreasonable discrimination, and hence does not deprive defendants of the equal protection of the laws within the meaning of the Constitution.
In Holden v. Hardy, 169 U. S. 366, 18 Sup. Ct. 383, 42 L. Ed. 780, the court held not in violation of the contract, due process, or equal protection clauses of the fourteenth amendment a statute of the state of Utah limiting the employment of workmen underground to eight hours a day. Justice Brown, for the court, said:
•‘The question in each case is whether the Legislature lias adopted the statute in exorcise of a reasonable discretion, or whether its action be a mere excuse for an unjust discrimination, or the oppression or spoliation of a particular class.”
Justice Field, for the court, in Barbier v. Connolly, 113 U. S. 31, 5 Sup. Ct. 357, 28 L. Ed. 923, stated in substance that while the fourteenth amendment was undoubtedly intended to protect citizens from arbitrary deprivation of life or liberty or arbitrary spoliation of property, and that equal protection should be given to all under like circumstances, yet that amendment—broad and comprehensive as it is—was not designed to interfere with the police power of the state to prescribe regulations to promote the good order of the people. To the same effect are Murphy v. California, 225 U. S. 623, 32 Sup. Ct. 697, 56 L. Ed. 1229, 41 L. R. A. (N. S.) 153; Bacon v. Walker, 204 U. S. 311, 27 Sup. Ct. 289, 51 L. Ed. 499.
[3] It is clearly apparent that what the regulation shall be and how to be administered are matters for the state, and a strong preponderant opinion being prevalent among the electors of the state, they having expressed at a general election that, the public welfare required regulation as set forth in the act, and having declared that the evil existed and shall be met by prohibiting the collection, of fees from a class of persons, the court cannot interfere, unless it appears that the act has no real or substantial relation to thé evil sought to be remedied, which does not appear in this case. The court cannot say that the electors of the state, in adopting the act which declared that the welfare of the state required the prohibition of the collection of fees from the sources designated, did not exercise a reasonable discretion in declaring a public policy as in the act set forth.
*704The contention that the relief asked is in harmony with Little v. Tanner (D. C.) 208 Fed. 605. (this circuit), is not well taken. The issue there involved the constitutionality of a trading stamp act of the state of Washington. The court, at page 609, said:
“It is plainly manifest that no merchant could afford to pay the sum of $6,000 annually for the mere privilege of giving away trading stamps or allowing discounts on cash sales; but, if this were the only objection to the act, it may be that the courts would be powerless to enjoin its execution.”
And on page 611:
“But inasmuch as the Supreme Court of the state of Washington has declared that an act prohibiting the use of trading stamps is in violation of the Constitution of that state, we accept its decision as final and conclusive here.”
The license fee was held to be a tax in violation of the provisions of the fourteenth amendment.
The large number of decisions cited by complainants do not militate against or take from the quotations of the cases herein referred to. The public welfare is the determining factor, and the expressed conclusion of the electors of the state is that the interest of the public generally requires the regulation provided by the act, and this is conclusive upon the court.
The fact that complainants may have conducted their business honestly, and in such a way that no complaint could be rightfully lodged against them, would not prevent the state from adopting the measure, if necessary to reach persons who have not so conducted their business, but, as stated before the bar, in such a way as to have three men for one job—one upon the job, one going to the job, and one coming from the job—and receiving compensation from all. The honest must suffer with the others in regulating the business of the general class. The act is within the police power of the state and does not infringe complainant’s rights.
The motion for temporary injunction is denied, and the motion to dismiss the bill for want of equity is granted.